UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                       ___________________

                            No. 99-40342
                          Summary Calendar
                         __________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                               versus

                          VANCHIESE GREEN,

                                             Defendant-Appellant.
________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (1:98-CR-98-1)
_________________________________________________________________

                          November 5, 1999

Before SMITH, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In contesting his 151—month sentence for possession of cocaine

with intent to distribute, Vanchiese Green presents three issues.

Each is without merit.

     Green was ordered to appear in district court on 23 November

1998; he failed to do so; an arrest warrant was issued; he

surrendered two days later; and he subsequently pleaded guilty.

The presentence report (PSR) recommended that his offense level be

increased two levels for obstruction of justice (for failing to

appear); and that he not receive an acceptance of responsibility



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
adjustment, because of the failure to appear and for testing

positive for drug use twice while on bond.

     Two days before sentencing, Green’s counsel moved to withdraw,

based on Green “wish[ing] to present a defense to the enhancement

... [for] failing to appear which would place ... counsel in direct

conflict” with Green. The motion, which did not indicate precisely

how a conflict would be created, was denied.             At sentencing, the

enhancement    objection   was    overruled;    the     downward   adjustment

request, rejected.

     Green contends that the court erred in denying the withdrawal

motion.   The denial is reviewed for abuse of discretion.             United

States v. Medina, 161 F.3d 867, 870 (5th Cir. 1998), cert. denied,

___ U.S.___, 119 S. Ct. 1344 (1999).

      Green maintains that a conflict existed because he and his

attorney had different recollections about what date Green was told

to appear.    “A conflict exists when defense counsel places himself

in a position conducive to divided loyalties.”             United States v.

Carpenter, 769 F.2d 258, 263 (5th Cir. 1985).             In Carpenter, the

conflict was that defendant’s attorney had, as assistant district

attorney, negotiated a plea agreement with one of the prosecution’s

witnesses.    Id. at 262.        Carpenter’s counsel vigorously cross-

examined this witness, notwithstanding the claimed conflict.             Id.

at 262.   We held that counsel had not been placed in a position

conducive to divided loyalties.        Id. at 263.

     Similarly,    Green’s   counsel       vigorously    presented   Green’s

defense that he had unwittingly missed his court date.               Counsel


                                   - 2 -
presented Green’s testimony, and the corroborative testimony of his

mother and girlfriend, that Green received misinformation about his

court date, through his girlfriend, from counsel’s office. Counsel

did not contradict this testimony, even though she had a different

recollection.    Therefore, as in Carpenter, there is no conflict —

counsel   was   not   placed    in   a    position    conducive   to   divided

loyalties.

     Additionally, “[w]hen filing a motion to withdraw, an attorney

should provide a detailed explanation of the reasons why [she]

believes that ‘good cause’ exists for [her] to withdraw”.               United

States v. Wild, 92 F.3d 304, 307 (5th Cir.) (citation omitted),

cert. denied, 519 U.S. 1018 (1996).             The motion did not meet this

requirement,    asserting   merely       that   presenting   Green’s   defense

“would place [her] in direct conflict” with him.             Accordingly, the

court did not abuse its discretion in denying the withdrawal

motion.

     Next, Green challenges the finding that he obstructed justice

by failing to appear.          The finding is reviewed only for clear

error.    E.g., United States v. Cisneros, 112 F.3d 1272, 1279 (5th

Cir. 1997).     This review is even more deferential when, as here,

the finding rests, at least in part, on credibility determinations.

United States v. Powers, 168 F.3d 741, 752-53 (5th Cir.), cert.

denied, ___ U.S. ___, 1999 WL 715773 (12 Oct. 1999).

     The court found that Green was not credible because, when

asked the number of times a bench warrant had issued for him, Green

was not truthful.     He testified that this was the second time; the


                                     - 3 -
PSR indicated otherwise.        Accordingly, the court did not clearly

err.

       Finally, Green claims that the court erred in denying the

acceptance of responsibility adjustment.         The finding is upheld

unless it was “without foundation” — a standard of review even more

deferential than that for clear error.          E.g., United States v.

Anderson, 174 F.3d 515, 525 (5th Cir. 1999).         Obviously, the denial

because of drug use while on bond is not reversible error.               See

United States v. Flucas, 99 F.3d 177, 180 (5th Cir. 1996), cert.

denied, 519 U.S. 1156 (1997); United States v. Rickett, 89 F.3d

224, 226-27 (5th Cir.), cert. denied, 519 U.S. 1000 (1996); United

States    v.   Watkins,   911    F.2d   983,   985     (5th   Cir.   1990).

Additionally, Green’s failure to appear is sufficient support for

the finding.    United States v. Lujan-Sauceda, 187 F.3d 451, (5th

Cir. 1999).

                                                              AFFIRMED




                                   - 4 -